Citation Nr: 9912295	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-03 618	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the achievement of the veteran's vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1993 to 
August 1995, and for approximately four months prior thereto.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDING OF FACT

The evidence demonstrates that the effects of the veteran's 
disabilities, both service and nonservice-connected, when 
considered in relation to her circumstances, prevent her from 
successfully pursuing a vocational rehabilitation program and 
becoming gainfully employed in an occupation consistent with 
her abilities, aptitudes and interests. 


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 3100, 3101, 3106 (West 1991); 38 C.F.R. 
§§ 21.1, 21.35, 21.53, 21.57, 21.198, 21.364 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran initially filed an application for Chapter 31 
vocational rehabilitation in October 1995.  In December 1995, 
the RO granted her service connection for several 
disabilities, and assigned her a combined schedular 
evaluation of 80 percent.  In April 1996, the veteran 
completed an initial assessment for Chapter 31 benefits with 
a contract counselor.  At that time, the veteran indicated 
that her ultimate goal was to be a psychiatric social worker 
and she stated that she intended to complete graduate studies 
in Social Services, specifically, a Master's degree in 
Counseling.  However, during the course of the evaluation, 
she was noted to be able to look at some short-term goals 
that related to counseling as an alternative.  The counselor 
noted that the veteran's test results did not indicate that 
she would be able to easily complete graduate studies for a 
Master's degree in Social Work, at least not without prior 
remediation of basic academic skills and it was agreed that a 
short-term program to obtain an MIS Certificate with math 
remediation would provide entry level skills in computer-
related occupational areas and was compatible with the 
veteran's tested interest.  The counselor found that based on 
the veteran's tested interests, aptitudes and abilities, the 
short-term goals appeared realistic as long as it was 
supported by her therapist.  He concluded that a 
determination of whether the veteran's apparent confusion and 
difficulties with cognitive processing observed during the 
interview would contraindicate training at that time and/or 
the appropriateness of the veteran's vocational goals was 
best left to experts in mental health to determine.  The 
veteran subsequently obtained a release for training or 
employment from her treating psychologist.

In May 1996, a VA counseling psychologist determined that the 
veteran had a serious employment handicap, that feasibility 
for training was mixed, that a feasibility determination 
should be made based on future events, and that the veteran 
may be feasible for more appropriate work than human service 
employment.  

In July 1996, an individual written rehabilitation plan 
(IWRP) was prepared: Intermediate Objective 1 was noted to 
include a vocational goal of employment in the administrative 
assistance career field with a certificate in medical office 
administration; Intermediate Objective 2 was to develop 
skills to secure and maintain employment in the field for 
which trained through referral to the Placement Contractor 
and initiation of pre-job placement activities; Intermediate 
Objective 3 was to enable to the veteran to obtain and 
maintain a level of physical and mental health consistent 
with the requirement of the other objectives of the plan with 
referral to the appropriate medical facility for evaluation 
and treatment of conditions which could potentially interfere 
with her ability to complete the training program.  

The veteran pursued her vocational goal at Heald Business 
College from July 1996 to October 1996, at which time she 
withdrew with nonpunitive grades.  In response to the 
withdrawal, the RO placed the veteran in interrupted status 
pursuant to 38 C.F.R. § 21.364.  See also 38 C.F.R. § 21.197.  
Section 21.364 provides that, if the veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran.  However, 
in a December 1996 report, a reevaluation meeting was held 
with the veteran's new contract case manager.  It was noted 
that after receiving a letter from the veteran indicating 
that she wished to withdraw from Chapter 31 training under 
the individual written rehabilitation plan in effect and 
after subsequent meetings with the veteran, it was agreed to 
provide the veteran with an additional assessment in order to 
evaluate the veteran's capabilities as she apparently had 
indicated that Heald Business College was not providing the 
necessary studies to facilitate her long-term vocational goal 
of psychiatric social worker.  After the tests were 
administered, the veteran did not maintain contact with her 
counselor and attempts to reach her apparently failed.  The 
contract case manager concluded that the veteran was no 
longer interested in continuing her Chapter 31 training and 
discontinuance procedures were instituted.  

By letter dated in January 1997, the veteran was informed 
that her vocational rehabilitation would be discontinued in 
accordance with the provisions of 38 C.F.R. § 21.198 on 
February 6, 1997 because she had not met with her contract 
case manager for mandatory supervision appointments and 
because she had discontinued attending classes at her 
training facility (Heald Business College).  She was informed 
that if she disagreed with the determination, she had 30 days 
from the date of the letter to discuss the matter with the 
staff or submit additional information.  Section 21.198 
provides, in pertinent part, that, following the assignment 
of interrupted status, if the veteran fails to continue the 
rehabilitation process and does not furnish an acceptable 
reason for failing to do so, the veteran's case will be 
assigned to discontinued status.

A new contract case manager apparently made telephone contact 
with the veteran on February 6, 1997.  He found the veteran 
to be hostile, angry and unreasonable.  He noted that the 
veteran's behavior was incongruent with the purpose and goals 
of vocational rehabilitation, and he concurred in the 
assessment by the previous contract case manager to 
discontinue services to the veteran.  He concluded that the 
veteran was not a viable candidate for vocational 
rehabilitation services at that time.  He noted that ongoing 
medical treatment should be sought and her physician 
consulted when and if she chose to reapply for services.  The 
RO thus, placed the veteran's case in discontinued status in 
February 1997, pursuant to 38 C.F.R. § 21.198. 

In July 1997, the veteran filed another application for 
Chapter 31 vocational rehabilitation.  In numerous written 
statements received since the document was filed, the veteran 
has contended that she should be provided additional 
vocational rehabilitation training in order to pursue 
training to obtain a Master's degree in Social Work.  She has 
intimated that her rehabilitation plan should be revised and 
that achievement of her vocational goal is reasonably 
feasible at this time.  The veteran believes that the RO's 
discontinuance of her Chapter 31 program was racially 
motivated.

A veteran is entitled to a program of rehabilitation services 
under 38 U.S.C.A. Chapter 31 if she has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40 (1998).  In this case, the veteran meets 
the basic eligibility requirements for Chapter 31 vocational 
rehabilitation training as she has a combined service-
connected disability evaluation of 100 percent, effective 
since September 1995, and in May 1996, was determined to be 
in need of rehabilitation due to an employment handicap (as 
defined in 38 C.F.R. § 21.35(a)). 

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  In 
each case in which a veteran has either an employment 
handicap or serious employment handicap, the VA must 
determine the reasonable feasibility of achieving a 
vocational goal.  38 C.F.R. § 21.53(a).  The term 
"vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8).  

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to his or her circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. § 21.35(h)(2).  The 
criteria for feasibility are: (1) a vocational goal must be 
identified; (2) the veteran's physical and mental conditions 
must permit training to begin within a reasonable period; and 
(3) the veteran must possess the necessary educational skills 
and background to pursue the goal or will be provided 
services by VA to develop such necessary educational skills 
as part of the program.  38 C.F.R. § 21.53(d).  Achievement 
of a vocational goal is not currently reasonably feasible if 
the effects of the veteran's disability (service and 
nonservice-connected), when considered in relation to her 
circumstances, prevent her from successfully achieving a 
vocational goal, or are expected to worsen within the time 
period needed to achieve the goal, thereby making achievement 
not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50.  
However, where such determination cannot be made on the basis 
of information developed during the initial evaluation, an 
extended evaluation is required.  See 38 C.F.R. § 21.57.  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal must be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt as 
to feasibility will be resolved in the veteran's favor.  38 
C.F.R. § 21.57(c)(1). 

A review of the probative evidence of record reflects that 
achievement of a vocational goal is not reasonably feasible 
at this time.  In this regard, the Board notes that the 
veteran has been evaluated and counseled on various occasions 
since October 1995, when her initial claim for Chapter 31 
benefits was received, and reports of these evaluations and 
counseling sessions disclose that the effects of the 
veteran's service-connected disabilities, when considered in 
relation to her circumstances, prevent her from successfully 
achieving a vocational goal.  

The veteran was initially evaluated in April 1996 by a VA 
contract counselor, at which time she was noted to exhibit 
hostility and anger.  Several days prior to this evaluation, 
the veteran unexpectedly visited a VA office in Sacramento.  
According to a VA Form 119 (Report of Contact) dated April 
1996, she directed her anger toward several employees and a 
veteran sitting in the waiting area.  The employees wrote 
that the veteran was unable to demonstrate emotional self 
control or to solve problems in a rational manner.  In May 
1996, the veteran underwent another evaluation, during which 
a VA counseling psychologist determined that, based on 
findings of both evaluations, achievement of a vocational 
goal was currently reasonably feasible.  However, he also 
noted that feasibility for training depended upon the 
services provided the veteran, the school environment, and 
the veteran's ability to solve her homelessness.  

In July 1996, the veteran began pursuing her vocational goal 
at Heald Business College.  In September 1996, college 
personnel reported that the veteran was having difficulty 
keyboarding and would not cooperate with her teacher with 
regard to increasing her speed and accuracy.  A September 
1996 Report of Progress in Training signed by the Dean of 
Instruction indicates that the veteran was very uncooperative 
and disruptive, had a very poor attitude, complained about 
everything, was unwilling to accept responsibility for her 
actions, had questionable abilities to succeed in the type of 
work pursued, and was unable to work with people. 

A November 1996 Special Report of Training from the veteran's 
college indicates that the veteran refused to follow her 
teacher's instructions, dressed unacceptably, and was 
verbally inappropriate with instructors and students.  It 
also indicates that the President of the college met with the 
veteran and told her that she wanted to speak with the 
veteran's case manager regarding allowing the veteran to 
continue at Heald College; upon hearing this, the veteran 
withdrew from training.  A letter dated November 1996 from 
the Dean of Education confirms that during her training 
period, the veteran behaved inappropriately on several 
occasions by verbally abusing other students and the 
instructor, and being argumentative and negative.  In 
addition, it reflects that after several discussions with the 
veteran, college personnel agreed to lower its requirements 
with regard to keyboarding speed; however, despite the 
compromise, the veteran's behavior did not improve.

In October 1996, the veteran's file was placed in interrupted 
status.  The veteran then wrote the RO a letter requesting 
that her program be revised because, as written, it stood in 
the way of her dream of becoming a psychiatric social worker.  
Shortly thereafter, a VA counselor advised the veteran to 
discuss her anger with her psychiatrist, and to return the 
next week to meet with her new case manager.  In November 
1996, the veteran met with her case manager and completed the 
Millon Clinical MultiAxial Inventory, which showed that she 
had numerous psychiatric and personality problems that had 
persisted for some time and had not yet resolved.  The case 
manager's December 1996 report discloses that he met with the 
veteran twice and spoke with her by telephone on numerous 
occasions; that during their initial meeting, the veteran was 
hostile; that her hostilities decreased to some extent during 
subsequent discussions; that the veteran was argumentative 
and combative when discussing her rehabilitation file; that 
she agreed to undergo an additional assessment of her 
capabilities, but failed to appear on the scheduled date of 
testing; and that, despite being contacted several times by 
telephone, she failed to furnish information that had been 
requested regarding her preferred training option, and 
appeared to have no further interest in pursuing Chapter 31 
training.  

In letters subsequently received at the RO, the veteran 
explained that she was having medical problems that required 
an interruption of vocational rehabilitation through May 
1997.  In response to these letters, a new counselor 
contacted the veteran after he was assigned her file.  As 
noted above, and according to a February 1997 Special Report 
of Training, he found her to be hostile, angry and 
unreasonable and her behavior incongruent with the purpose 
and goals of rehabilitation.  He concluded that, in his 
professional opinion, the veteran was not a viable candidate 
for vocational rehabilitation.  He recommended ongoing 
medical treatment and reapplication at a later date.  The 
Board notes that the record includes a March 1997 
neuropsychological evaluation report prepared by her private 
clinical psychologist.  The report shows that the veteran 
completed extensive testing, which showed memory loss, 
depression and anxiety.   

In May 1997, the veteran contacted another vocational 
rehabilitation counselor with the expectation of restarting 
training.  After being informed that she was in discontinued 
status, she became hostile, started yelling at him and 
alluding that he was a racist, and hung up on him.   A week 
later she called the same office, complained to another staff 
member, and reported that the counselor she had spoken to the 
previous week was untrustworthy and had forged a letter.  She 
called back two weeks later, at which time she was calmer.  
However, the counselor told her several of her comments were 
insulting, at which point she apparently hung up on him.  

In October 1997, after moving from California to Oklahoma, 
the veteran met with a new counselor in Muskogee.  During the 
meeting, the veteran became irrational, hostile and verbally 
aggressive.  Her conversation was disjointed, she was not 
able to focus on the issue at hand, and she floated in and 
out of reality.  She threatened the counselor's employment 
position, and was anxious and extremely volatile.  
Eventually, it was necessary to summon security.  Based on 
the meeting, the counselor determined that the veteran's 
mental condition precluded her from achieving a vocational 
goal. 

In December 1997, the veteran made an unscheduled visit to 
the VA vocational rehabilitation office.  According to the 
statements of two employees, after learning of the 
aforementioned determination, the veteran became hostile and 
aggressive.  She then sought help from the Assistant 
Director, but left his office apparently unhappy.

In April 1998, on request of the RO, the veteran's file 
underwent administrative review by VA Central Office in 
Washington, DC.  That review confirmed that, based on 
sufficient documentation concerning observation of the 
veteran's behavior, her employment experience and training, 
and a report of a clinical psychologist, current reasonable 
feasibility did not exist.  

In light of the above, it is the Board's view that the VA met 
its obligation to assist the veteran by according her the 
opportunity to undergo extensive and repeat evaluation for 
the purpose of determining her need for Chapter 31 training 
and feasibility of her chosen vocational goal.  Based on 
several evaluations, it was determined by vocational 
rehabilitation counselors that the veteran's unresolved 
psychiatric and personality problems, manifested by her anger 
and hostility, prevented her from successfully achieving a 
vocational goal.  The evidence in this case demonstrates that 
the veteran was not reasonably capable or willing to complete 
vocational rehabilitation within a reasonable period due 
primarily to her apparent mental condition.  The persuasive 
evidence includes the opinions and recommendations of the VA 
counseling psychologists, and the contract case managers.  
The relevant records contain an extensive and detailed 
background regarding the veteran's medical, social, 
industrial and educational history.  These clinicians had the 
opportunity to assess the veteran and to review the evidence 
in this case.  As such, the Board finds these opinions to be 
informed and entitled to significant probative value in this 
case.  Further, contrary to the veteran's assertions, the 
record contains no independent evidence substantiating her 
claim that the RO's failure to provide the veteran training 
is racially motivated.

Inasmuch as the evidence shows that the effects of the 
veteran's disabilities, when considered in relation to her 
circumstances, prevent her from successfully achieving a 
vocational goal at this time, the Board finds, under 
38 C.F.R. §§ 21.35(h)(3), 21.53(d), that achievement of a 
vocational goal is not currently reasonably feasible.  As the 
evidence is not evenly balanced in this case, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.


ORDER

Vocational rehabilitation training under Chapter 31, Title 
38, United States Code, is not feasible, and the appeal is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

